DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 12/23/2021.  Claims 1,  3-20 remain pending for consideration on the merits.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 and 1/6/2022 was filed after the mailing date of the nonfinal action on 9/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 12  is/are rejected under 35 U.S.C. 102(a)(2) as being Shi et al (US 20200109886, as cited by applicant).
Regarding claim 1, Shi teaches an ice maker assembly (200) for a cooling device (20), the ice maker assembly comprising: an ice maker (202) configured to produce ice pieces, the ice maker including an ice tray (112); an ice maker support frame (118) that supports the ice maker, the ice maker support frame including a fill cup (136) and an air plenum (inlet, outlet and channel in annotated Fig. below), the fill cup configured to guide water from an upstream source to the ice tray (paragraph 0054)  and including a slide (Fig. 4a) extending to an area disposed above the ice tray (sloped toward cavities, paragraph 0054), the air plenum defining a channel (annotated Fig. below, Fig. 8, paragraph 0058) therein and extending between first and second walls  (back wall of 118, back wall of 136, Fig. 5) of the ice maker support frame, the channel extending between an inlet opening formed in the first wall and an outlet opening formed in the second wall (air flow Fig. 8), wherein the ice maker is disposed adjacent the inlet opening of the first wall (Fig. 8); and a fan (184) disposed the outlet opening of the second wall (Fig. 8), and the fan being located at a position downstream from the ice maker with respect to an air flow generated by the fan (air flow, Fig. 8).

    PNG
    media_image1.png
    510
    721
    media_image1.png
    Greyscale

Regarding claim 3, Shi teaches the second wall having a recessed cavity (Figs. 8, 9) formed therein, the fan being disposed within the recessed cavity in an installed position thereof.  
Regarding claim 4, Shi teaches the fan generating a suction force during operation such that the flow of air is drawn through the ice maker, into the channel of the air plenum via the inlet opening, and received by the fan via the outlet opening (Figs. 8, 9).  
Regarding claim 5, Shi teaches the ice maker support frame including a front wall, a rear wall, a bottom wall, and a pair of opposing side walls, the first and second walls being the bottom and rear walls, respectively, the fill cup being disposed adjacent a selected one of the pair of opposing side walls (Fig. 9 illustrates the different walls and location of fill cup).  
Regarding claim 12, Shi teaches the fill cup and the air plenum both being formed integral with the ice maker support frame (Figs. 8, 9).  
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Song et al (US 20180231294).
Regarding claim 6, Shi teaches the invention as described above but fails to explicitly teach the fill cup further including a first surface and a second surface, wherein an inlet end of the second surface is disposed adjacent the first surface, and an outlet end of the second surface is disposed adjacent the slide.
Song teaches the fill cup further including a first surface and a second surface (215, 214, Figs. 7-8 illustrates two surfaces), wherein an inlet end of the second surface is disposed adjacent the first surface (wall of 215), and an outlet end of the second surface is disposed adjacent the slide (215) to provide a refrigerator having an ice making device capable of forming transparent ice.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker assembly of Shi to include the fill cup further including a first surface and a second surface, wherein an inlet end of the second surface is disposed adjacent the first surface, and an outlet end of the second surface is disposed adjacent the slide in view of the teachings of Song to provide an ice maker that can effectively make ice.
Regarding claim 7, .  
Claims 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Choi (US 20190331396).
Regarding claim 8, Shi teaches the invention as described above but fails to explicitly teach the ice maker further including a housing that at least partially surrounds the ice tray, the housing having a top wall disposed above the ice tray and a pair of guide surfaces being disposed below the top wall and adjacent respective sides of the ice tray, the top wall having an opening formed therein.  
However, Choi teaches a housing (100) that at least partially surrounds the ice tray (Fig. 2), the housing having a top wall disposed above the ice tray (Figs. 2-3) and a pair of guide surfaces (2410) being disposed below the top wall and adjacent respective sides of the ice tray, the top wall having an opening (120) formed therein to provide an ice maker that can effectively make ice.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker assembly of Shi to include a housing that at least partially surrounds the ice tray, the housing having a top wall disposed above the ice tray and a pair of guide surfaces being disposed below the top wall and adjacent respective sides of the ice tray, the top wall having an opening formed therein in view of the teachings of Choi to provide an ice maker that can effectively make ice.
Regarding claim 11, the combined teachings teaches the fan generating a suction force during operation such that the flow of air is drawn through the ice maker, into the channel of the air plenum via the inlet opening and received by the fan via the outlet opening (Fig. 8 of Shi).  
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Choi and in further view of Kim (US 20190145686).
Regarding claim 9, the combined teachings teach the invention as described above but fails to explicitly teach the top wall of the housing being attached to the first wall of the ice maker support frame such that the opening of the housing is aligned with an inlet opening o.  
However, Kim teaches the top wall of the housing (40) being attached to the first wall of the ice maker support frame (43 at 328) such that the opening of the housing is aligned with an inlet opening (713) of the air plenum that is formed in the first wall (714, Fig. 9) to provide a loss of cold air supplied to an ice tray is minimized so that an amount of made ice increases.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker assembly of the combined teachings to include the top wall of the housing being attached to the first wall of the ice maker support frame such that the opening of the housing is aligned with an inlet opening of the air plenum that is formed in the first wall in view of the teachings of Kim to provide a loss of cold air supplied to an ice tray is minimized so that an amount of made ice increases.
Regarding claim 10, the combined teachings teaches the top wall of the housing having guide slots (118a of Shi) that selectively receive respective tabs extending outwards from the first wall in order to secure the ice maker to the ice maker support frame (paragraph 0050 of Shi).  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Apaydin et al (WO 2016037909, as cited by applicant) and Harata et al (US 20200124331).
Regarding claim 13, Shi teaches all the limitations of claim 13 but fails to explicitly teach 17a liner defining a freezer compartment; a shelf disposed within the freezer compartment and having a storage surface and a support surface, the storage surface configured to receive and 
Apaydin teaches a liner (one of ordinary skill in the art would recognize the walls of 3 are a liner as that is well known in the art of refrigeration) defining a freezer compartment (3); a shelf (unnumbered shelf in 3, Fig. 1) disposed within the freezer compartment and having a storage surface (upper surface of unnumbered shelf in 3) and a support surface (lower surface unnumbered shelf in 3), the storage surface configured to receive and support food items thereon (one of ordinary skill in the art would recognize items can be placed on unnumbered shelf 3) , and the support surface facing a direction opposite (Fig. 1) from that of the storage surface; and an ice maker assembly secured to the support surface of the shelf (4 secured to unnumbered shelf in 3) to provide a cooling device wherein the ice is obtained quickly.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker assembly of Shi to include ta liner defining a freezer compartment; a shelf disposed within the freezer compartment and having a storage surface and a support surface, the storage surface configured to receive and support food items thereon, and the support surface facing a direction opposite from that of the storage surface; and an ice maker assembly secured to the support surface of the shelf in view of the teachings of Apaydin to provide a cooling device wherein the ice is obtained quickly.

However, Harata teaches the fill cup including a first surface (62), a second surface (61), and a slide (64), collectively configured to guide water from an upstream source (2) to an ice tray of the ice maker (Fig. 4), the first surface and the second surface being sloped in different directions (61 Y direction, 62 X2 direction, paragraph 0048, Fig. 4), the second surface being disposed between the first surface and the slide (Fig. 4) to provide an ice maker for storing water supplied from a water supply pipe in an ice making tray to make ice.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker assembly of the combined teachings to include the fill cup including a first surface, a second surface, and a slide , collectively configured to guide water from an upstream source to an ice tray of the ice maker, the first surface and the second surface being sloped in different directions, the second surface being disposed between the first surface and the slide in view of the teachings of Harata t to provide an ice maker for storing water supplied from a water supply pipe in an ice making tray to make ice.
Regarding claim 14, the combined teachings teaches a water fill tube (2 of Harata) extending through a side wall of the liner (Fig. 4 of Harata), an outlet end of the water fill tube being disposed vertically above the fill cup (Fig. 4 of Harata).  
Regarding claims 15, the combined teachings teach the outlet end of the water fill tube being disposed vertically above the first surface of the fill cup, and the slide being disposed vertically above the ice tray (Fig. 4 of Harata).
Regarding claims 16, the combined teachings teach, the combined teachings teaches the ice maker support frame including a front wall and an opposing rear wall (Fig. 4 of Harata), the first surface of the fill cup sloping downward in a direction from Page 4 of 13the rear wall towards the front wall (Fig. 4 of Harata), and the second surface of the fill cup sloping downward in a direction from the side wall of the liner towards the air plenum (Fig. 4 of Harata) 
Regarding claim 17, the combined teachings teaches all the limitations of claim 17. See rejection of claim 1.  
Regarding claim 18, the combined teachings teaches all the limitations of claim 18. See rejection of claims 1 and 4.  
Regarding claim 19, the combined teachings teaches all the limitations of claim 19. See rejection of claim 8.  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Apaydin, Choi, Song and Kim 
Regarding claim 20, the combined teachings teaches all the limitations of claim 20 including a liner (unnumbered liner of 20b of Song) defining a freezer compartment (20b of Song), the liner including a top wall, a bottom wall, a rear wall, and a pair of opposing side walls (Figs. 2-3 of Song); a cover (Figs. 2-3 of Song)disposed adjacent the rear wall of the liner and extending between the top wall and the bottom wall of the liner (Figs. 2-3 of Song), an air guide (opening in unnumbered liner and cover with air flow and 57, Fig 3 of Song) being defined as a space (space between unnumbered liner and cover with air flow, Fig 3 of Song) between the .
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/10/2021 and 1/6/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763